Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/0182247 (Damola) in view of US 2006/0034195 (Blaiotta).
With regard to claim 1, Damola discloses a session establishment method implemented via a session management function (SMF) entity, the method comprising: 
sending, by the SMF entity, a packet data unit (PDU) session establishment request message to a terminal, wherein the PDU session establishment request message is used to request to establish a PDU session (Damola: Abstract.  The terminals are signaled to switch from a broadcast/multicast session to a unicast session or from a unicast session to the multicast/broadcast session.).
Damola fails to disclose expressly, but Blaiotta teaches receiving, by the SMF entity, a PDU session establishment response message from the terminal (Blaiotta: Paragraph [0209].  In response to operations, response signals can be sent from UA (User A) to the PTW SM (which includes the SMF).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a response from the terminal to a request from the SMF to provide feedback to the SMF, thus allowing the SMF to have knowledge of whether the terminal implemented the command or not, where when such a response is not received, corrective action would be able to be taken.

With regard to claim 2, Damola fails to disclose expressly, but Official Notice is taken that it would have been well-known in the art to have to have the PDU session establishment response message comprises a session identifier of the PDU session (more specifically, when performing commands with regard to a specific session, it was well-known in the art to provide an identifier of the specific session in such responses.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a session identifier of the PDU session in the response to provide a specific identification of the session to which the response refers to, thus ensuring that the SMF can properly associate the response with the proper session (whether the session identifier is a specific ID unique to the session, even when the terminal has multiple sessions, or if the session identifier is an address of one of the endpoints of the session, such as of the terminal), which would allow multiple sessions to be efficiently managed by the SMF based on such identifiers.

With regard to claim 3, Damola teaches sending, by the SMF entity, session establishment assistance information of the PDU session to the terminal, wherein the session establishment assistance information of the PDU session comprises one or more of a broadcast session identifier and a group identifier, the broadcast session identifier is used to represent a broadcast session in which the terminal participates, and the group identifier is used to represent a group comprising the terminal (Damola: Page 8, lines 5-10 and Page 10, lines 11-16.  The session and group identifiers are claimed in the alternative, where at least an identifier representing a broadcast session is provided.).

With regard to claim 4, Damola teaches selecting, based on the broadcast session identifier, a user plane function (UPF) entity corresponding to the broadcast session, and sending a user plane session request to the UPF entity corresponding to the broadcast session; or selecting, based on the group identifier, a UPF entity corresponding to the group identifier, and sending a user plane session request 

With regard to claims 5-6, the instant claims are similar to claims 1-2 (where claims 1-2 are from the SMF perspective and claims 5-6 are from the terminal perspective) and are thus rejected for similar reasons.

With regard to claim 7, the instant claim includes recitations similar to that of claim 3, and is rejected for similar reasons.  Further, Damola fails to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to obtain, based on the session establishment assistance information of the PDU session, information about a QoS flow corresponding to the PDU session (more specifically, when providing a broadcast session with an identifier, it was well-known in the art to allow for the receipt of QoS flow information based on such identifier by the terminal.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to receive QoS flow information based on the assistance information (e.g. broadcast identifier) to enable the terminal to know specific parameters and flow to be applied to the broadcast session, thus allowing for the proper optimal establishment of the broadcast session.

With regard to claim 8, Damola fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the PDU session establishment request message comprises a session identifier of the PDU session (more specifically, Damola provides that the association between the CDN based streaming service and MBMS based streaming service is provided (Damola: Page 8, lines 5-7), where it would have been well-known in the art to provide such association based on a session identifier.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the request include a session identifier to enable to terminal to more efficiently identify the specific session to which the message refers to, thus providing a more specific association between the unicast and broadcast sessions in the notification.

With regard to claims 9-16, the instant claims are similar to claims 1-8, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444